Citation Nr: 1709304	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  11-10 309 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 



INTRODUCTION

The Veteran had active military service from January 2004 to February 2005 and March 2005 to October 2006. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama.

The issue of entitlement to service connection for sleep apnea is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  The Veteran's combined disability rating is 70 percent with a single disability rated at 50 percent. 

2.  The evidence shows that the Veteran is unable to obtain and maintain substantially gainful employment due to service-connected disabilities. 


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2016).

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a) (2016).

A TDIU may be assigned, if the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities, at last one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16 (a)(2016).

The central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 419 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

A claim for TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994). 

The Veteran has asserted that he is unable to work as a result of his service-connected disabilities.  Service connection is in effect for PTSD, rated 50 percent; left wrist sprain and ganglion cyst, rated 10 percent; right Achilles tendon partial rupture, rated 10 percent; tinnitus, rated 10 percent; diabetes mellitus, rated 10 percent; and a left wrist scar, rated as noncompensable.  The Veteran's combined disability rating as of October 5, 2006 was 70 percent.  Therefore, the Veteran meets the scheduler criteria for consideration for TDIU for the entire period on appeal.  38 C.F.R. § 4.16 (a) (2016). 

In his January 2008 claim of entitlement to TDIU, the Veteran reported that he had completed high school and one year of Trade College.  He also reported that he last worked for the City of Mobile, Alabama as a truck driver in 2008, approximately 40 hours per week.  He reported that he was no longer able to work as a truck driver due to his service-connected disabilities.  He reported that before he had stopped working entirely, he was actually moved to a light duty position as a result of the functional impairment caused by his service-connected disabilities.   

The Veteran has also reported that before he stopped working entirely, he was repeatedly passed over for promotions and was struggling to work in this environment due daytime fatigue, irritability, and his supervisor making derogatory comments regarding his service in Iraq.  He denied excessive absence or conflict with co-workers, but reported that working with others was difficult for him and he preferred to work alone.  A review of the record shows that the Veteran was ultimately was granted medical retirement from the City of Mobile in 2008 after sixteen years of employment. 

In a January 2008 assessment by his VA treatment provider, the Veteran was assessed as having significant medical impairments and there was a strong recommendation that he cease work for his safety and the safety of his co-workers.  While no outbursts of anger were reported, the Veteran was noted to work best in a solitary environment.  

Also of record are numerous VA examination reports in which the functional impairment of the Veteran's various service-connected disabilities was assessed.   The Veteran's service-connected disabilities were assessed individually and the VA examiners consistently noted that each service-connected disability on its own did not cause the Veteran to be unemployable.  It was often noted that the Veteran would be able to perform light or sedentary employment regardless of the physical limitations caused by his service-connected disabilities.  However, the Board notes that none of the VA examiners assessed the Veteran's disability picture as a whole when evaluating his functional impairment or discussed the Veteran's functional impairment in conjunction with his education level and/or job history. 

In an April 2011 VA Vocational and Rehabilitation Assessment, it was determined that the Veteran had significant impairment to employability.  The Vocational and Rehabilitation counselor specifically noted that after reviewing the Veteran's employment history, education level, and training history; it was determined that the Veteran was unable to overcome his impairment by education or employment experience and he would, without a doubt, be at an extreme disadvantage when applying for jobs and competing against non-disabled applicants.

A review of the record shows that the Veteran receives mental health counseling at the Mobile, Alabama Veteran's Center.  A review of those treatment records shows that the Veteran's mental health counselor noted that the Veteran would be expected to have adjustment problems in accomplishing a return to work as he continued to experience residual medical pain, anxiety, and extreme bouts of irritability. 

In light of the Veteran's occupational background and the functional limitations described in the record, the Board finds that the Veteran is unable to obtain and maintain any substantially gainful employment in accordance with his background and education level as a result of combined symptoms of his service-connected disabilities.  Accordingly, the Board finds that the preponderance of the evidence is for the claim and entitlement to TDIU is warranted.  38 U.S.C.A. § 5107 (b)(West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is granted. 


REMAND

The Board finds that additional development is required before the Veteran's remaining claim on appeal is decided.  

The evidence of record establishes that the Veteran has a current diagnosis of sleep apnea.  The Veteran asserts that he has sleep apnea that had its onset during service, and in the alternative, that his sleep apnea was caused or chronically worsened by his service-connected PTSD. 

In February 2011, the Veteran was afforded a VA examination.  At that time, the examiner confirmed the diagnosis of sleep apnea and opined that it was less likely as not caused by or related to a service-connected condition.  In this regard, the examiner noted that the Veteran's sleep apnea was a result of exogenous obesity.  

The Board finds the February 2011 VA medical opinion to be incomplete.  The examiner failed to address whether the Veteran's sleep apnea was directly related to his active service, or whether it had its clinical onset during active service.  Further, the examiner failed to provide an opinion as to whether the Veteran's sleep apnea was chronically worsened by his service-connected PTSD.  As the opinion is incomplete, it cannot serve as the basis of a denial of entitlement to service connection.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine nature and etiology of his sleep apnea, to include whether it was caused or chronically worsened by his service-connected PTSD.

Additionally, attempts to identify and obtain current treatment records should be made before a decision is rendered with regard to the remaining issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of his sleep apnea.  The examiner must review the claims file and must note that review in the report.  Any indicated tests should be performed.   

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is etiologically related to his active service, or had its clinical onset during active service.  The examiner must consider the lay statements provided by the Veteran and his spouse regarding onset and continuity of symptomatology.   

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused or chronically worsened by his service-connected PTSD.  

The rationale for all opinions expressed must be provided.  

3.  Confirm that any examination and opinion reports comport with this remand and conduct any other development determined to be warranted.  

4.  Then, readjudicate the remaining claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


